Citation Nr: 1207786	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected left ankle sinus tarsi.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected right ankle sinus tarsi.

3.  Entitlement to an evaluation in excess of 20 percent prior to May 8, 2007, and in excess of 10 percent from July 1, 2007, for the service-connected degenerative changes of the left shoulder.

4.  Entitlement to an evaluation in excess 10 percent for the service-connected fracture of the right elbow, major.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had approximately 26 years service ending with his retirement in October 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a September 2007 rating decision, the RO assigned a 100 percent evaluation for the left shoulder effective from May 8, 2007, based on surgical or other treatment necessitating convalescence.  A 30 percent evaluation was assigned effective from July 1, 2007.  In February 2010, the RO assigned a 10 percent evaluation for the right elbow effective from August 23, 2006, the date of the increased rating claim.  In the same decision, the RO found clear and unmistakable in the evaluation of the left shoulder and decreased the evaluation to 10 percent from July 1, 2007.  The Veteran's claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified before the Board in October 2011.  The transcript has been associated with the claims folder.  The Veteran withdrew his request for a local hearing before the RO in February 2008.  As such, there are no outstanding hearing requests of record.

A claim for TDIU was denied by rating decisions dated in February 2007 and April 2009.  The Veteran did not appeal the denials.  The Board acknowledges that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  However, the matter of a TDIUI claim as addressed at the October 2011 Board hearing, and the Veteran's representative clearly indicated that the TDIU matter would be handled outside of the present appeal and it was agreed that the TDIU matter would not be referred to the RO in connection with this appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the left shoulder prior to May 8, 2007, have not been shown to be productive of limitation of motion of the arm midway between the side and shoulder level, favorable ankylosis of the scapulohumeral articulation, or malunion of or recurrent dislocation of the humerus

2.  The Veteran's degenerative changes of the left shoulder from July 1, 2007, have not been shown to be productive of limitation of motion of the arm at the shoulder level, favorable ankylosis of the scapulohumeral articulation, malunion of or recurrent dislocation of the humerus, or nonunion or dislocation of the clavicle or scapula.

3.  The Veteran's right elbow has not been shown to be productive of ankylosis of the elbow, flexion of the forearm limited to 90 degrees, limited extension of the forearm, impairment of the flail joint, nonunion or impairment of the ulna or radius, or impairment of supination or pronation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to May 8, 2007, and in excess of 10 percent from July 1, 2007, for the service-connected degenerative changes of left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5200-5203 (2011).

2.  The criteria for an evaluation in excess of 10 percent for the service-connected fracture of the right elbow, major, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5205-5213 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in letters in May 2008 and July 2008 notified the of the evidence necessary to warrant entitlement to increased ratings for the disabilities at issue.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in May 2008 and August 2008, which was after the February 2007 rating decision.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify with regard to the individual claims for increased ratings was satisfied subsequent to the initial AOJ decision by way of letters sent to the Veteran in May 2008 and July 2008 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims, including the diagnostic criteria for the elbow, shoulder, and ankles, and of the Veteran's and VA's respective duties for obtaining evidence.  

Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the RO also readjudicated the case by way of rating decisions dated in September 2007 and February 2010, the statement of the case (SOC) issued in January 2009, and supplemental statements of the case (SSOC) issued in February 2010 and June 2011, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, reports of VA examinations, lay statements, records from the Social Security Administration (SSA), and the transcript from the October 2011 Board hearing.  With regard to the left shoulder and right elbow issues, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran waived initial RO consideration of private treatment notes submitted after the June 2011 SSOC was issued.  As such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 20.1304(c).

The Board notes that the Veteran testified in October 2011 that his disabilities had worsened in severity and that he was going to see his private provider after the hearing for "medical evidence." Transcript at 6.  However, the Board would note that the Veteran also testified that his disabilities were worse than any physical examination could show because they didn't see that he had a lot of trouble walking and the more he walked the worse his ankle got or that he had no strength in his left arm or right elbow with use or during cold weather.  Transcript at 4,5.  

During the hearing the Veteran was informed that the case would be held open for 60 days to afford him the opportunity to submit additional evidence.  The Board held the record open for 60 days to afford the Veteran an opportunity to submit a copies of private treatment notes, if any.  The Veteran submitted a copy of an orthopedic specialty examination dated in October 2011, after the hearing, which evaluated all the disabilities.  The Board finds this private examination report to be adequate for purposes of evaluating the left shoulder and right elbow disabilities.  It is noted that this examination was conducted after the Veteran's assertion at the Board hearing that the disabilities had increased in severity.  This examination report serves the purpose of demonstrating the current degree of impairment, and no useful purpose would be served by returning the case to the RO for VA examination of the left shoulder and right elbow.  

However, after reviewing the October 2011 private report, the Board is unable to find that this report is adequate for purposes of evaluating the ankle disabilities.  The report does not articulate range of motion findings in a manner compatible with the rating criteria.  As such, the ankle issues are addressed in the remand section of this decision. 

For the foregoing reasons, with regard to the left shoulder and right elbow issues, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Board notes that the terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. 
§ 4.6.  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Degenerative Changes of the Left Shoulder

The Veteran maintains that a higher rating is warranted for his service connected left shoulder due to such symptoms as pain and limited motion.  

Historically, service connection was awarded in a November 2003 rating decision.  An initial 10 percent evaluation was assigned effective in May 1996.  In June 2004, the RO assigned an increased 20 percent rating effective from February 2003.  In September 2007, the RO assigned a temporary evaluation of 100 percent effective May 8, 2007, based on surgical or other treatment necessitating convalescence.  A 30 percent evaluation was then assigned from July 1, 2007.   In February 2007, the RO found clear and unmistakable error in the evaluation of the left shoulder and decreased the rating to 10 percent from July 1, 2007.

The left shoulder has been assigned a 20 percent rating prior to May 8, 2007, and a 10 percent rating from July 1, 2007, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5201.  Under Diagnostic Code 5010, traumatic arthritis will be rated as degenerative arthritis based on limitation of motion for the affected parts.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned for painful or limited motion of a major joint or group of joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  A 20 percent rating is assigned under the rating criteria for the shoulder and arm for limitation of motion of the arm at the shoulder level (major or minor), favorable ankylosis of the scapulohumeral articulation (minor), malunion of or recurrent dislocation of the humerus (major or minor), or nonunion or dislocation of the clavicle or scapula (major or minor).  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the currently assigned 20 percent rating for the Veteran's left shoulder prior to May 8, 2007, and 10 percent from July 1, 2007, is appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7.  

In this regard, prior to May 8, 2007, records from Scotland Orthopedic show complaints of pain.  The Veteran received cortisone injections in 2005.   Upon VA examination in October 2006, the Veteran endorsed pain and aching.  Pain was described as mild.  He denied stiffness, locking, swelling, heat, redness, or instability.  Aggravating factors included lifting the arms beyond the shoulder height.  The left shoulder was stable.  It was negative for rotator cuff impingement. There was no crepitus felt or heard.  Flexion with pain was from zero to 170 degrees.  Abduction with pain was from zero to 100 actively and 160 passively.  Adduction with pain was from zero to 40 degrees.  Extension with pain was zero to 40 degrees and internal rotation and external rotation with pain were zero to 90 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays of the left shoulder showed degenerative changes.  

On May 8, 2007, the Veteran had arthroscopic surgery with limited debridement and decompression.  

Based on the Veteran's credible complaints of pain experienced in his left shoulder, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current 20 percent rating prior to May 8, 2007.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  While there was pain with range of motion testing, flexion was still possible to 170 degrees (out of 180 degrees), abduction was to 100 actively and 160 passively ( out of 180 degrees), and external and internal rotation were full to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  There was no evidence of weakness, fatigability, lack of endurance, or incoordination of the left shoulder after repetitive use.  

It is not clear from the above evidence that a 20 percent evaluation would actually not be warranted prior to May 8, 2007.  At any rate, it is clear that an evaluation in excess of 20 percent, to include "staged" ratings, would not be warranted prior to May 8, 2007, because the evidence does not show symptomatology that more nearly approximates limitation of motion of the arm midway between the side and shoulder level, favorable ankylosis of the scapulohumeral articulation, or malunion of or recurrent dislocation of the humerus.  38 C.F.R. § 4.71a; See Hart, supra.  

From July 1, 2007, an evaluation in excess of 10 percent is also not warranted.  In this regard, private treatment records dated in June 2007, three months post surgery, show flexion to 140 degrees, abduction to 100 degrees, external rotation to 45 degrees, and internal rotation to 55 degrees with pain.  In September 2007, flexion was to 152 degrees, abduction to 155 degrees, external rotation to 64 degrees and internal rotation to 50 degrees.  In October 2007, improvement continued to be shown in range of motion.  Flexion was to 154 degrees, abduction to 158 degrees with pain, external rotation to 72 degrees, and internal rotation to 61 degrees.  

Physical therapy notes dated in June 2008 show range of motion as follows: flexion to 128 degrees (pain at 115 degrees), abduction to 155 degrees (pain at 90 degrees), internal rotation to 72 degrees with pain, and external rotation to 69 degrees with pain.  Strength was 5/5.

Records from the Scotland Orthopedics dated in September 2008 indicate the Veteran's left shoulder range of motion was very good, with pain at the extremes of testing.  Upon VA examination in October 2009, the left shoulder was tender.  Abduction was to 135 degrees, flexion to 135 degrees, external rotation to 70 degrees, and internal rotation to 45 degrees.  There was pain at end of range, but it was not additionally limited following repetitive use.  The shoulder was stable and strength was normal.  X-rays showed degenerative changes at the acromioclavicular joint.  

Upon VA examination in March 2011, abduction was to 135 degrees, flexion to 135 degrees, external rotation to 30 degrees, and internal rotation to 90 degrees.  There was pain at end of range, but it was not additionally limited following repetitive use.  The shoulder was stable and strength was normal.  The Veteran was able to scratch the back of his head and his own back with the affected shoulder and arm.  

An October 2011 orthopedic specialty examination submitted by the Veteran shows left shoulder abduction 160 degrees, 170 degrees of flexion, 115 degrees of internal rotation and internal rotation to the level of T10.

Based on the Veteran's credible complaints of pain experienced in his left shoulder, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current 10 percent rating from July 1, 2007.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  While there was pain with range of motion testing, flexion was at worst limited to 128 degrees in June 2008, abduction was at worst limited to 100 degrees in June 2007 (three months post surgery), and external rotation was at worst limited to 30 degrees out of 90 and internal rotation was at worst limited to 45 degrees out of 90 degrees.  38 C.F.R. § 4.71a, Plate I.  There was no evidence of weakness, fatigability, lack of endurance, or incoordination of the left shoulder after repetitive use at any time.  

In sum, based on the evidence delineated above an evaluation in excess of 10 percent, to include "staged" ratings, would not be warranted from July 1, 2007, because the evidence does not show symptomatology that more nearly approximates limitation of motion of the arm at the shoulder level, favorable ankylosis of the scapulohumeral articulation, malunion of or recurrent dislocation of the humerus, or nonunion or dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a; See Hart, supra.  

Right Elbow

The Veteran maintains that a higher rating is warranted for his service connected right elbow due to such symptoms as pain and limited motion.  

Historically, service connection was awarded in a September 1993 rating decision.  An initial noncompensable evaluation was assigned effective in November 1992.  In February 2010, the RO assigned an increased 10 percent rating effective from August 2006, the date of his increased rating claim.  

The right elbow has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Under this code section, a 10 percent rating is assigned for flexion of the forearm limited to 100 degrees.  A 20 percent rating is assigned for flexion limited to 90 degrees.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the currently assigned 10 percent rating for the Veteran's right elbow is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7.  

At the outset, the Board notes there has been no evidence of ankylosis, limitation of extension of the forearm, impairment of the flail joint, nonunion or impairment of the radius and ulna, or limitation of pronation to warrant an increased rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.

In this regard, private medical records from Scotland Orthopedics dated between 2005 and 2008  and VA outpatient treatment records dated between 2005 and 2006 were negative for complaints or treatment for the elbow.  The October 2006 VA examination was similarly negative.

A June 2008 physical therapy note contained complaints of elbow pain.  Strength was 5/5.  Extension was zero degrees and flexion was to 145 degrees.   

Upon VA examination in October 2009 and March 2011, the Veteran endorsed pain and popping of his right elbow.  The Veteran had full extension to zero degrees and could flex to 140 degrees.  Supination and pronation were each to 80 degrees.  There was end of range pain, but it was not additionally limited following repetitive use.  X-rays of the right elbow were negative. 

The Veteran submitted an October 2011 specialty orthopedic examination.  The Veteran had full flexion, extension, supination, and pronation.  The examiner found there was no loss of range of motion. 

Based on the Veteran's credible complaints of pain experienced in his right elbow, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  While there was pain at end of range testing in 2009 and 2011, extension was full and flexion was at worst limited to 140 degrees out of a possible 145 degrees.  38 C.F.R. § 4.71a, Plate I.  There was no evidence of weakness, fatigability, lack of endurance, or incoordination of the right elbow after repetitive use at any time.  Moreover, in an October 2011 private orthopedic evaluation, there was no loss of range of motion

In sum, based on the evidence delineated above an evaluation in excess of 10 percent, to include "staged" ratings, would not be warranted because the evidence does not show symptomatology that more nearly approximates ankylosis of the elbow, flexion of the forearm limited to 90 degrees, limited extension of the forearm, impairment of the flail joint, nonunion or impairment of the ulna or radius, or impairment of supination or pronation.  38 C.F.R. § 4.71a; See Hart, supra.  

Extraschedular Consideration

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board finds that the symptoms and resulting impairment demonstrated with regard to the left shoulder and right elbow disabilities falls within the schedular criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected fracture of the right elbow, major, is not warranted.  Entitlement to an evaluation in excess of 20 percent prior to May 8, 2007, and in excess of 10 percent from July 1, 2007, for the service-connected degenerative changes of the left shoulder is not warranted.  The appeal is denied to this extent.


REMAND

As noted earlier, at the October 2011 Board hearing, the Veteran testified that his disabilities had become more severe since the last VA examination.  A subsequent private examination report submitted by the Veteran was adequate to allow for appellate review of the left shoulder and right elbow issues.  However, the reported ranges of motion did not allow for informed application of the rating criteria for the bilateral ankle disabilities.  Accordingly, appropriate VA examination of the ankles is necessary. 

Accordingly, this remaining matter is REMANDED the RO for the following action:

1.  The Veteran should be scheduled for VA examination of the ankles to determine the current severity.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should clearly report examination findings (to include dorsiflexion and plantar flexion) to allow for application of VA rating criteria.  The examiner should also comment on the degree of limitation of function, if any, due to pain, weakness, fatigue or incoordination. 

2.  After completion of the above, the RO should review the expanded record and determine if higher ratings are warranted for the service-connected ankle disabilities.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


